sp iogg i internal_revenue_service national_office technical_advice_memorandum index numbers control number tam-105292-98 taxpayer's name taxpayer's id number taxpayer's address tax years ended date of conference legend taxpayer state x date date a issues w n when is the liability for payment of deferred sales_tax associated with the acquisition of an asset incurred by the taxpayer for purposes of sec_461 of the internal_revenue_code lf the deferred sales_tax is not incurred by the taxpayer under sec_461 of the code until the year s of payment and thus not includible in the basis of the asset until tam-105292-98 the year s of payment then how is the deferred sales_tax taken into account for purposes of depreciation under sec_168 conclusions the liability for payment of deferred sales_tax associated with the acquisition of an asset is incurred by the taxpayer under sec_461 of the code in the year s in which payment is made and not in the year in which the asset is purchased the taxpayer must redetermine its depreciable basis in an asset in each taxable_year in which a deferred sales_tax payment is made with respect to that asset facts the taxpayer is a company that manufactures electronic components in state x and uses an accrual_method of accounting in the early 1990's taxpayer constructed a manufacturing and research facility and pursuant to state x’s sales and use_tax deferral program for certain manufacturing or research_and_development investment projects taxpayer was able to defer payment of sales_taxes related to the acquisition of qualifying buildings and equipment specifically the taxpayer applied for and received several deferral certificates by state x which enabled the taxpayer to defer state and local retail_sales_tax and use_tax due on the construction of buildings as well as the acquisition of qualified machinery and equipment to be used therein as an integral and necessary part of the manufacturing or research_and_development operation the taxpayer's payment of the deferred sales_taxes is due in five installments the first payment of the total_tax deferred was due on december of the third year after the construction_project was operationally complete and four subsequent annual payments and respectively are due on december of the following four years thus the taxpayer's first installment_payment was due on date at the time the taxpayer purchased an asset eligible under state x's deferral program the taxpayer included the deferred sales_tax in the determination of the asset's basis and began depreciating the asset at the time it was placed_in_service the taxpayer's first installment_payment of the deferred sales_taxes was made on or before date thus the taxpayer's net amount of deferred sales_taxes due was dollar_figurea for the taxable_period ending on date the agent has questioned whether the economic_performance rules under sec_461 preclude the taxpayer from taking the deferred sales_tax into account in determining the basis of an asset until the time when payment is made the taxpayer argues that tam-105292-98 the deferred sales_taxes at issue were properly added to the basis of depreciable assets to which they relate as of the date_of_acquisition and that the economic_performance rules should not apply to acquisition costs of depreciable assets moreover if the deferred sales_taxes are not properly added to basis until payment is made the taxpayer questions the correct method for computing depreciation_deductions under sec_168 law and analysis sec_461 a of the code provides generally that the amount of any deduction or credit shall be accounted for in the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_263_a_-1 of the income_tax regulations provides that the amount of any cost required to be capitalized under sec_263 may not be included in inventory or charged to capital accounts or basis any earlier than the taxable_year during which the amount is incurred within the meaning of sec_1_446-1 sec_461 of the code generally provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 of the code provides that the all_events_test is met if all events have occurred which determine the fact of liability and the amount of such liability can be determined with reasonable accuracy sec_1_461-1 of the regulations provides that under the cash_receipts_and_disbursements_method of accounting amounts representing allowable deductions shall as a general_rule be taken into account for the taxable_year in which paid further a taxpayer using this method may also be entitled to certain deductions in the computation of taxable_income which do not involve cash disbursements during the taxable_year such as deductions for depreciation depletion and losses under sec_167 sec_611 and sec_165 respectively sec_1_461-1 of the regulations provides in part that under an accrual liability as defined in sec_1_446-1 is incurred and method_of_accounting a generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability applicable provisions of the code the income_tax regulations and other guidance published by the secretary prescribe the manner tam-105292-98 in which a liability that has been incurred is taken into account for example sec_162 provides that a deductible_liability is generally taken into account in the taxable_year incurred through a deduction from gross_income as a further example under sec_263 or sec_263a a liability that relates to the creation of an asset having a useful_life extending substantially beyond the close of the taxable_year is taken into account in the taxable_year incurred through capitalization within the meaning of 263a-1t a and may later affect the computation of taxable_income through depreciation or otherwise over a period including subsequent taxable years in accordance with applicable code sections and guidance published by the secretary sec_1_446-1 of the regulations provides in part that the term liability includes any item allowable as a deduction cost or expense for federal_income_tax purposes in addition to allowable deductions the term includes any amount otherwise allowable as a capitalized cost as a cost taken into account in computing cost_of_goods_sold as a cost allocable to a long-term_contract or as any other cost or expense thus for example an amount that a taxpayer expends or will expend for capital improvements to property must be incurred before the taxpayer may take the amount into account in computing its basis in the property sec_461 of the code provides that in the case of a liability not described in sec_461 a b or c economic_performance occurs at the time determined under regulations prescribed by the secretary sec_1_461-4 of the regulations provides that in the case of liabilities described in paragraphs g through of this section economic_performance occurs when and to the extent that payment is made to the person to which the liability is owed sec_1_461-4 of the regulations provides in part that if the liability of a taxpayer is to pay a tax economic_performance occurs as the tax is paid to the governmental authority that imposed the tax sec_1_461-4 of the regulations provides that the term payment has the same meaning as is used when determining whether a taxpayer using the cash_receipts_and_disbursements_method of accounting has made a payment thus for example payment includes the furnishing of cash or cash equivalents and the netting of offsetting accounts payment does not include the furnishing of a note or other evidence_of_indebtedness of the taxpayer whether or not the evidence is guaranteed by any other instrument including a standby_letter_of_credit or by any third party including a governmental agency tam-105292-98 sec_167 of the code provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion and wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business or held_for_the_production_of_income for tangible depreciable assets placed_in_service after sec_168 provides that the depreciation deduction provided by sec_167 shall be determined by using the applicable_depreciation_method recovery_period and convention generally a taxpayer using an accrual_method of accounting may not take an sec_1_263_a_-1 and sec_1_446-1 the regulations under sec_461 amount into account in computing its basis in acquired property until that amount is incurred provide a three prong test to determine when an item is incurred and can be taken into account by taxpayers using an accrual_method specifically sec_1_461-1 of the regulations provides that a liability is incurred and taken into account in the taxable_year in which i all events have occurred to establish the fact of the liability ii the amount of the liability can be determined with reasonable accuracy and iii economic_performance has occurred with respect to the liability the agent has not questioned whether the first two prongs have been met but has questioned whether economic_performance occurs in the year in which the asset is purchased or in the year s in which the deferred sales_tax is paid neither the agent nor the taxpayer dispute the fact that the deferred sales_tax liability is a liability that relates to the creation of an asset having a useful_life extending substantially beyond the close of the taxable_year within the meaning of sec_263 and thus is taken into account in the taxable_year incurred through capitalization we believe sec_1_461-4 of the regulations clearly provides that taxes are among the liabilities requiring payment to another person in order for economic_performance to occur moreover the deferred sales_taxes at issue are clearly the type of taxes covered by the regulations thus economic_performance does not occur for the deferred sales_taxes until the taxes are actually paid_by the taxpayer to state x and thus the taxpayer may not take the deferred sales_tax into account in computing its basis in the depreciable assets until payment is made the taxpayer argues that notwithstanding the literal language of the code and regulations underlying sec_461 the deferred sales_taxes at issue should be included in the determination of its basis in acquired assets as of the date_of_acquisition for several reasons first the taxpayer argues that the economic_performance rules effectively place accrual_method taxpayers on a cash_method and since cash_method taxpayers can add acquisition costs to the basis of assets even if the asset was purchased on credit or with a debt_instrument le even if payment for the asset was not made accrual_method taxpayers such as the taxpayer should be allowed similar treatment for support the taxpayer cites sec_1_461-1 of the regulations which states that tam-105292-98 under the cash_method_of_accounting amounts representing allowable deductions as a general_rule shall be taken into account for the taxable_year in which paid and a taxpayer using the cash_method may also be entitled to certain deductions which do not involve cash disbursements during the taxable_year such as deductions for depreciation depletion and losses under sec_167 sec_611 and sec_165 respectively further the taxpayer cites 331_us_1 as authority for its assertion that property acquired by purchase has a basis equal to its cost and cost includes money paid plus liabilities assumed thus the taxpayer argues that depreciation is an exception to the general_rule that a cash-basis taxpayer cannot deduct amounts not actually paid accordingly the taxpayer argues that since the payment rule effectively places an accrual_method taxpayer on par with a taxpayer on the cash_method_of_accounting it is reasonable to allow an accrual_method taxpayer to capitalize all costs associated with the acquisition of an asset regardless of when payment for the asset is made we do not agree with the taxpayer's basic premise that the economic_performance rules effectively place accrual_method taxpayers on a cash_method under sec_1_461-1 expenditures are to be deducted under the cash_method for the taxable_year in which paid thus taxpayers using the cash_method must simply make payment in order to deduct an expense in contrast however a liability is only incurred and is taken into account for federal_income_tax purposes by a taxpayer using an accrual_method in the taxable_year in which i all the events have occurred that establish the fact of the liability ii the amount of the liability can be determined with reasonable accuracy and iii economic_performance has occurred with respect to the liability sec_1_446-1 and sec_1_461-1 we believe the standards applicable to cash_method and accrual_method taxpayers are different standards and there is no indication in sec_461 that congress intended to provide uniform rules and results for all taxpayers using cash and accrual methods_of_accounting moreover we do not believe the taxpayer's characterization of the tax treatment of depreciation_deductions by cash_method taxpayers is correct the taxpayer argues that depreciation is an exception to the general_rule that a cash-basis taxpayer cannot deduct amounts not actually paid although a taxpayer using the cash_method who finances the purchase of an asset is entitled to depreciate the full purchase_price of the asset that taxpayer is only entitled to do so because the taxpayer has incurred a current obligation and so payment has been made within the meaning of sec_1 a and thus that taxpayer is entitled to include the full purchase_price of the asset in its depreciable basis in contrast a taxpayer who has not yet paid deferred sales_taxes associated with the acquisition of an asset has not incurred the obligation and is not in the same position as a taxpayer who has paid for an asset but has paid with borrowed funds under the cash_method actual payment is required before an expense can be deducted and payment through a financing_transaction meets the payment requirement thus we do not agree that depreciation_deductions are an tam-105292-98 exception to the general_rule that a cash_method taxpayer cannot deduct amounts not actually paid rather depreciation_deductions are allowed because in the case of a financed acquisition there was a disbursement of borrowed cash moreover although sec_1_461-4 of the regulations provides that the term payment has the same meaning as is used when determining whether a taxpayer using the cash_receipts_and_disbursements_method of accounting has made a payment the regulations specifically provide that payment does not include the furnishing of a note or other evidence_of_indebtedness of the taxpayer whether or not the evidence is guaranteed by any other instrument including a standby_letter_of_credit or by any third party including a governmental agency thus even if the taxpayer were correct in its characterization of the tax treatment of cash_method taxpayers these regulations clearly require actual payment by accrual_method taxpayers without borrowed funds second the taxpayer argues that if the taxpayer is not allowed to take the deferred sales_taxes into account in determining basis until payment is made depreciation_deductions in taxable years before payment of deferred taxes will not match the time period in which an asset is used to generate revenue nor will the deductions match the cost of the asset with the time period in which the asset is used to generate revenue the taxpayer argues that in 418_us_1 the supreme court expressed two matching principles regarding depreciation first depreciation represents the exhaustion of an asset as it is actually consumed in a business and second depreciation_deductions should correspond with the time period in which an asset is used to generate income thus the taxpayer argues that if depreciation_deductions are not allowed until actual payment has been made then the matching principle could be completely eliminated especially in situations for example where an asset may have a useful_life of three years but payment is deferred for four years we do not dispute the purpose of depreciation_deductions as stated by the supreme court however we do not believe these matching principles are relevant to the issue at hand regulations under sec_461 and sec_446 specifically provide that a liability is not incurred and cannot be taken into account in the determination of the basis of an asset until payment is made these authorities do not provide any different or special rules for depreciable assets moreover it is not uncommon for the depreciable basis of an asset to be redetermined for a variety of reasons after the year of acquisition where there is a subsequent adjustment to the purchase_price of an asset that changes the amount of depreciation that should have been taken we do not require a taxpayer to readjust its purchase_price and depreciation_deductions as of the date_of_acquisition but instead allow the taxpayer to account for the adjustment in the year the adjustment occurs accordingly despite the taxpayer's arguments we believe the literal language of both the code and regulations under sec_461 supports the conclusion that economic_performance for the liability for payment of the deferred sales_tax occurs as payments tam-105292-98 are made in satisfaction of the liability accordingly the taxpayer may not take into account the deferred sales_taxes in determining its basis of acquired assets until such payments are made because we conclude that the taxpayer may not include the deferred sales_tax in the basis of related assets until the year s in which payment is actually made to state x the taxpayer questions what is the appropriate method for computing depreciation_deductions for the assets in questions the taxpayer must treat the payment s of the deferred sales_taxes as a redetermination of the sales_price thus for each of the taxable years in which the adjusted_basis of an asset is redetermined because of a payment of the deferred sales_taxes the recovery allowance is the amount determined by multiplying the redetermined adjusted_basis by the redetermined applicable_percentage for this purpose the redetermined adjusted_basis is the unadjusted_basis reduced by the recovery allowance previously allowed_or_allowable to the taxpayer with respect to the property and adjusted to reflect the redetermination the redetermined applicable_percentage is the percentage determined by dividing the applicable_percentage computed under either the method set out in section of revproc_87_57 1987_2_cb_687 or by use of the optional tables set out in section of that revenue_procedure by an amount equal to the unrecovered percentage le minus the applicable_percentage for recovery years prior to the year in which the basis is redetermined thus the increase or decrease in basis shall be accounted for over the remaining recovery years beginning with the recovery year in which the basis is redetermined caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
